     Case 3:19-cv-01887-MMA-MDD Document 18 Filed 11/02/20 PageID.151 Page 1 of 4



1
2
3
4
5
6                       UNITED STATES DISTRICT COURT

7                     SOUTHERN DISTRICT OF CALIFORNIA

8
9     NANCY BARR,                                    Case No.: 19cv1887-MMA-MDD
                                    Plaintiff,
10                                                   FOURTH AMENDED
11
      v.                                             SCHEDULING ORDER
      LABORATORY CORPORATION                         REGULATING DISCOVERY
12                                                   AND OTHER PRE-TRIAL
      OF AMERICA HOLDINGS, a
13    business entity, exact form                    PROCEEDINGS
      unknown,                                       [ECF NO. 17]
14
                                  Defendant.
15
16
17         On August 27, 2020, the parties filed a joint request to amend the
18    scheduling order. [ECF No. 17]. The Court finds good cause to GRANT the
19    joint motion. This is the fourth continuance granted by the Court. No
20    further continuances will be granted absent extraordinary circumstances. IT
21    IS HEREBY ORDERED:
22         1.    Any contradictory or rebuttal disclosures within the meaning of
23    Rule 26(a)(2)(D)(ii) must have been disclosed on or before October 30, 2020.
24    Unless otherwise stipulated by the parties, the required expert disclosures
25    shall include an expert report as required by Rule 26(a)(2)(B). If a written
26    report is not required, the disclosure must provide the information required
27    under Rule 26(a)(2)(C).
28
                                                 1
                                                                      19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 18 Filed 11/02/20 PageID.152 Page 2 of 4



1           2.     Except as provided in the paragraph below, any party that
2     fails to make these disclosures will not, absent substantial
3     justification, be permitted to use evidence or testimony not disclosed
4     at any hearing or at the time of trial. In addition, the Court may
5     impose sanctions as permitted by Fed. R. Civ. P. 37(c).
6           3.     All discovery, including expert discovery, shall be completed by all
7     parties by January 11, 2021. Completed means that interrogatories,
8     requests for production, and other discovery requests must be served at least
9     thirty (30) days prior to the established cutoff date so that responses thereto
10    will be due on or before the cutoff date. All subpoenas issued for discovery
11    must be returnable on or before the discovery cutoff date. All disputes
12    concerning discovery shall be brought to the attention of the Magistrate
13    Judge no later than thirty (30) days following the date upon which the event
14    giving rise to the dispute occurred. The parties are required to meet and
15    confer regarding all discovery disputes pursuant to the requirements of Local
16    Rule 26.1(a). The parties are to comply with the chambers rules of the
17    Magistrate Judge in bringing discovery before the court.
18          4.     Failure to comply with this section or any other discovery order of
19    the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
20    including a prohibition on the introduction of experts or other designated
21    matters in evidence.
22          5.     All dispositive pretrial motions, including motions for summary
23    judgment and motions addressing Daubert issues, must be filed by February
24    15, 2021.1 Counsel for the moving party must obtain a motion hearing date
25
26
      1This deadline is not applicable to pretrial motions in limine. For further information
27    regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

28
                                                   2
                                                                               19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 18 Filed 11/02/20 PageID.153 Page 3 of 4



1     from Judge Anello’s law clerk. The period of time between the date you
2     request a motion date and the hearing date may vary from one district judge
3     to another. Please plan accordingly. Failure to make a timely request for a
4     motion date may result in the motion not being heard.
5          6.    If appropriate, following the filing of an order ruling on a motion
6     for summary judgment or other dispositive pretrial motion, or in the event no
7     such motion is filed, after the expiration of the deadline set forth in
8     paragraph 8, supra, Judge Anello will issue a pretrial scheduling order
9     setting a pretrial conference, trial date, and all related pretrial deadlines.
10    The parties must review and be familiar with Judge Anello’s Civil Chambers
11    Rules, which provide additional information regarding pretrial scheduling.
12         7.    A Mandatory Settlement Conference shall be conducted on
13    February 9, 2021 at 9:30 a.m. via Videoconference with Magistrate Judge
14    Mitchell D. Dembin. Counsel or any party representing himself or herself
15    shall lodge confidential settlement briefs directly to chambers by February
16    2, 2021. The Court will use its official Zoom video conferencing account to
17    hold the Conference. On or before February 2, 2021 counsel for each party
18    must email to the Court at efile_Dembin@casd.uscourts.gov the name and
19    title of each participant and an e-mail address for each participant to receive
20    the Zoom videoconference invitation. Prior to the Conference, the Court will
21    email each participant an invitation to join a Zoom conference. Upon joint
22    request of the parties, the Court will convert the Mandatory Settlement
23    Conference to a telephonic conference.
24         8.    A post trial settlement conference before a magistrate judge may
25    be held within 30 days of verdict in the case.
26         9.    The dates and times set forth herein will not be modified except
27
28
                                               3
                                                                        19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 18 Filed 11/02/20 PageID.154 Page 4 of 4



1     for good cause shown.
2              10.   Briefs or memoranda in support of or in opposition to any pending
3     motion must not exceed twenty-five (25) pages in length without leave of a
4     district court judge. No reply memorandum will exceed ten (10) pages
5     without leave of a district court judge. Briefs and memoranda exceeding ten
6     (10) pages in length must have a table of contents and a table of authorities
7     cited.
8              11.   Plaintiff’s counsel must serve a copy of this order on all parties
9     that enter this case hereafter.
10             12.   No further extensions will be granted absent exceptional good
11    cause.
12             IT IS SO ORDERED.
13    Dated: November 2, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                          19cv1887-MMA-MDD
